                  Case 3:21-cv-00463-SI Document 62 Filed 03/23/21 Page 1 of 1




                               UNITED STATES DISTRICT COURT
 1
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
 2                                SAN FRANCISCO DIVISION

 3
                                                  )
 4    Centro Legal de la Raza, et al.,            )      Case No. 3:21-cv-00463-SI
                                                  )
 5                   Plaintiffs,                  )      STIPULATION TO EXTEND TIME
                                                  )      WITHIN WHICH TO ANSWER
 6    v.                                          )      OR RESPOND
                                                  )
 7    Executive Office for Immigration            )
           Review, et al.,                        )
 8                                                )
                     Defendants.                  )
 9                                                )
10
            Pursuant to Civil Local Rule 6-1(a), the parties to this action stipulate to extend
11
     Defendant’s time within which to answer or otherwise respond to the complaint, ECF No. 1, until
12
     April 22, 2021. This stipulation does not alter the date of any event or deadline already fixed by
13
     the Court.
14
     Dated: March 23, 2021                        Respectfully submitted,
15
16   By:    /s/ Naomi A. Igra                     By:    /s/ Christina P. Greer
            Naomi A. Igra                                CHRISTINA P. GREER
17          Litigation Counsel                           Senior Litigation Counsel
            Sidley Austin LLP                            U.S. Department of Justice, Civil Division
18
            555 California Street, Suite 2000            P.O. Box 878, Ben Franklin Station
19          San Francisco, CA 94104                      Washington, DC 20044
            Tel. (415) 772-7495                          Tel. (202) 598-8770
20          Naomi.igra@sidley.com                        Christina.P.Greer@usdoj.gov
21
            Counsel for Plaintiffs                       Counsel for Defendants
22
                                          [PROPOSED] ORDER
23
      Pursuant to stipulation, IT IS SO ORDERED. The parties are ordered to submit a status report
24
      within 90 days.
25
      DATED: March ___, 2021
26
27                                                       HON. SUSAN ILLSTON
                                                         United States District Judge
28


     STIPULATION TO EXTEND TIME
     WITHIN WHICH TO ANSWER OR RESPOND
     No. 3:21-cv-00463-SI
